Case 6:19-cv-00236-ADA Document 67-4 Filed 03/13/20 Page 1 of 5




                   EXHIBIT 3
                                                                                                                                           IEEE            Press




                                                                                                                  445
                                                                                                                                                                                 1331




                                                                                                                                                                    Box




                                                                                                                                                            PO
                                                                                                                          Hoes Lane




                                                                                                                                                    NJ
                                                                                                                        Piscataway                          088551331                                                                                                                                                                              WATKINS
                                                                                                                                                                                                                                                                                                                                     Utill4AM

                                                                                                                  IEEE Press                        Editorial             Board                                                                                                                                                                   LIBRARY




                                                                                                                                                                                                                                                                                                                                            NV
                                                                                                           Robert                                           Editor




                                                                                                                                                                          in




                                                                                                                            J
                                                                                                                                   Herrick                                             Chief




                                                                                                                                                                                                       S
                                                                                   Akay                                                     Eden                                                                  Newman
                                                                                    Anderson                                                        ElHawary                                           Padgett
                                                                                                                                                                                                                                                        HARGRAVES




                                                                                                                                                                                                     D
                                                                                    Anderson                                                                                                                      Reeve




                                                                                                                                           E F
                                                                                                                                                   Hoyt
                                                                                                                                                                                                       Zobrist




                                                                    B M E
                                                                                                                                               V
                                                                                    Brewer




                                                                                                                                                                                                 M M W G




                                                                  M J P J
                                                                                                                                                   Kartalopoulos
                                                                                                                                                                                                                                                 COMMUNICATIONS DICTIONARY




                                                                                                                               M M R S D
                                                                                                                                            Kirk



                                                                                                        Kenneth            Moore                   Director               IEEE                Press




                                                                                                                                                                    of
                                                                                                Catherine                Faduska                   Senior Acquisitions                          Editor

                                                                                               Linda Matarazzo                             Associate              Acquisitions                   Editor




                                                                                                                           G
                                                                                                        Marilyn                    Catis Marketing Manager

                                                                                                          Anthony VenGraitis                                     Project           Editor
                                                                                                                                                                                                                                                                                  Frank Hargrave
                                                                                                        Cover design Laura                                 Ierardi                           Design




                                                                                                                                                                           LCI
                                                                                                                           Technical                       Reviewers




                                                                                                                                                                                                       TX




                                                                                                  Dr
                                                                                                         Salah Aidarous                                          America                     Irving




                                                                                                                                                    NEC
                                                                                          Prof John




                                                                                                                   B
                                                                                                                         Anderson                     University                             Lund Sweden




                                                                                                                                                                               of




                                                                                                           de
                                                                                                                                                                                                  do
                                                                                                                                                                                                                    de
                                                                                                                                                                                                                                        Brazil




                                                                                                                                                                                                            Rio
                                                  Prof Marcello Rodrigues                                               Campos Universidade                                    Federal                                   Janeiro




                                                                                                                                                                                 Inc
                                                                                                                                                                                                                   MA
                                                                                                                                                                                              Waltham




                                                                                                                                                     GTE
                                                                                                                                                                 Labs




                                                                                     Dr
                                                                                                Bhumip Khasnabish




                                                                                                                                                                                       New
                                                                                                                                                                                               York




                                                                                                                                                                                                       at
                                                                Prof Thomas                            Robertazzi              State University                                                                   Stony Brook




                                                                                                                                                                          of
                                                                                                                                                                                                                                   MA
                                                                                                                                                           Bell                                       North Andover




                                                          Dr
                                                                Curtis              Saler              Lucent Technologies                                         Laboratories




                                                                                                                  of
                                                                                                 Books                   Related               Interest            from IEEE Press




               The
                             Mobile Communications              Handbook                        Second      Edition




                               D
                                              Editor           Chief




                                                         in
               Jerry               Gibson
                                                                                                         with           IEEE      Press




               A
                                   Handbook




                                                                  in




                       CRC
                                                 published             cooperation




                                                                             726
               1999                     Hardcover




                                                                                                                                               No
                                                                                                           IEEE Order                                      PC5772                               ISBN 0780347269




                                                                                     pp
                                                                                                                                                                                                                                                                                                                                                             Case 6:19-cv-00236-ADA Document 67-4 Filed 03/13/20 Page 2 of 5




                                                     A
               Technically             Speaking          Guide                      Communicating Complex                                           Information




                                                                       for




               Jan
                         DArcY
                                                                                                                                                                                                                                                                                                                                             71




                                                   book                                                                    with IEEE                       Press




               A
                      Batelle Publishers




                                                                                          in
                                                               published                        cooperation
                                                                                                                                                                                                                                                                                                                                      L




                                                                       280
                                        Softcover                                                                                                          PP5401




                                                                                                                                              No
               1999                                                                                       IEEE Order                                                                           ISBN 0780353676




                                                                                    pp


                                                                       and
               Procedure               Writing   Principles                         Practices             Second            Edition




                                                                                                and
               DouglasWieringa                   Christopher           Moore                            Valerie           Barnes

                      Batelle Publishers                                                                                   with IEEE                       Press




               A
                                                   book




                                                                                          in
                                                               published                        cooperation




                                                                                                            WYE
                                         Softcover




                                                                       256
                                                                                                                           Order                           PP5402




                                                                                                                                               No
               1999                                                                                                                                                                            ISBN 0780353684




                                                                                    pp
                                                                                                                                                                                                                                                                                                    IEEE




                The
                              Electrical   Engineering Handbook                                 Second      Edition                                                                                                                                                                                 PRESS
               Richard                        Editor           Chief




                                                          in
                                       Dorf




                                   C

                        CRC
                                                                                                         with IEEE                 Press




               A
                                   Handbook




                                                                  in
                                                 published               cooperation

               1998




                                                                                                                                                     No
                                                                                                                                                                                                                                                     The




                                         Hardcover                     2696                                             IFFE Order                               PC5724                           ISBN 0780334671                                          Institute        Electrical
                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                         and
                                                                                                                                                                                                                                                                                                                               New




                                                                                                                                                                                                                                                                                               Electronics                           York




                                                                                           pp
                                                                                                                                                                                                                                                                                                                         Inc




                                                                                                                                                                                                                                                                                                             Engineers




100SV1OSCIO1
   81709
                                                                                                                                                              at
                                                                           other books




                                                                                                                                                                   a




                                                          and
                                                                                                                    be
                   This book                                                                                                                                           discount




                                                                                                        may
                                                                                                                               purchased




                                       the
                                                                                                                         in
                   from                        publisher when ordered                                                               bulk quantities Contact




                            41
                   IEEE Press Marketing
                   Attn Special Sale
                            Hoes Lane




                   445
                   PO
                                                   1331




                                  Box
                                                                  NJ
                   Piscataway                                                 088551331




                                                                       981
                                                                                   9334




                   Fax
                                                    732




                                  +1
                                                                                                                                                                                                                        I
                                                                                                                                                                                                                        would   like              dedicate




                                                                                                                                                                               the
                                                                                                                                                                                                                                            to
                                                                                                                                                                       visit




                   For
                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                  this    book                   number




                                                                                                                                                                                                                                                                                                                    of




                                                                                                                                                                                                                                                                                       to
                            more information about IEEE Press products                                                                                                                                                                                                                                                   people
                   IEEE Online Store




                                                                                                                                                                                                                                                                                 and
                                                                                                                                                                                                                            First




                                                                                                                                                                                                                                        to
                                                                                            Catalog httpwwwieeeorgstore




                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                       wife Penny




                                                                                                                                                                                                                                                  my
                                                                                                                                                                                                                                                                                                            parents




                                                                                                                                                                                                                                                                                                 my




                                                                                                                                                                                                                                 and
                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                            all
                                                                                                                                                                                                                                             also                 those                took                      time




                                                                                                                                                                                                                                                                           who




                                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                             with




                                                                                                                                                                                                                                       to
                                                                                                                                                                                                                                                                                                            me
                                                                                                                                                                                                                                                 share their knowledge




                                                                                                                                                                                                           Inc




                                                                the
                          2001                                               Institute                 Electrical                               Electronics




                                                                                                 of
                                                                                                                                     and
                                                                                                                                                                           Engineers




                                              by
                                                                                                                                           NY




                                                                                                          New
                                                                                                                    York                                   100165997




                   3
                          Park Avenue                                             17th Floor



                                                                                                                   this        book




                                                                                      No




                   All
                                                                                                                                                             be
                                                                                                                                                                                                     any




                                                                                                                                                                                                in
                                                        reserved                                                                                                   reproduced                                    form




                                                                                                                                                may
                           rights                                                               part




                                                                                                          of




                                                   it
                                                          be
                                                                       stored                         retrieval                                             transmitted




                                                                                           in
                                                                                                                                                                                     in




                    nor
                                                                                                a
                                                                                                                                                      or
                                                                                                                                                                                          any
                                                                                                                                                                                                     form




                                 may
                                                                                                                               system




                                                                                                                         the
                   without written permission from                                                                                  publisher




                                                          the
                                                                                                              of
                   Printed                                             United              States                  America




                                              in
                                                                                     7
                                                                                                                                           4
                                                                                                                                                                       2
                                                                                                                                                                                     1




                    10
                                             9
                                                                       8
                                                                                                      6
                                                                                                                    5
                                                                                                                                                            3
                   ISBN 0780360206




                                                                             No
                   IEEE Order                                                       PC5869
                                                                                                                                                                                                                                                                                                                                  Case 6:19-cv-00236-ADA Document 67-4 Filed 03/13/20 Page 3 of 5




                                                                                                                                     Publication Data




                                                    of
                                                                                                                               in
                   Library                                      Congress                        Cataloging



                   Hargrave                               Frank

                                             Hargraves                              conimunications                             dictionary
                                             Frank Hargrave




                                                                      cm




                                              p
                                   Includes                                  index
                                   ISBN 0780360206




                                                                                                                                                                   I
                                                          TelecommunicationDictionaries                                                                                Title




                                               1
                           TI5102H37                                               2000
                           62138203dc21                                                                                                                     00061416




61709100SW10SC1M
                                                                                                                                                                                                                                                                                                           130
               crystal oscillator




                                                                                              XO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CSN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                131
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   curve                                            fitting                                          compaction




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CSN
                                                                                                                                                                                                                                                                                                                       network                                               medium




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           in
                                                                                                                                             oscillator                                                                                                                                                                                                                                                                              access                                                                                                                                        which                                                                                               stations




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               con




                                                                                                                                                                                                                                                                                                the
                                                                                               crystal




                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 technique                                                                                                                                      multiple




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                An
                             Oven controlled                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       from Commission                                                                                                                                                                                             Telecommuni




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              on
                                                                                                                                                                                     OCX0placement                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          BINARY EXPONENTIAL                                                              BACKOFF ALGORITHM                                                                     VALUES                                              CTIP                                      acronym                                                                                                                                                                                        Computing
                                                                                                                                                                                                                                                                                                                       nected




                                                                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                    electric                                                                                                                                                                                                                                                                                                                                                                                                                                     able                                                  sense                                                         transmission




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 to
                                                                                                                         element                                                                                                                                                                                                                                                                              same channel                                                                                                                                                                                                                                                                                                         activ




                                                                                                                                                                in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           are
                                                                                                                                                                               constant                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Information                                                                        Policies




                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          and
                             piezoelectric                                                                                                                                                                               temperature                                    oven                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          cations




                                                                                                                                                                                                                                                                                                                                                                                                                                      on




                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                         other                                                                                          that                                                                                                                                 defer




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              and
                                                                                                                                                                                                                                                                                                                                                                                                  nodes                                                                          channel                                                                                                                                                                                                                                                                               Number                                                                                              Maximum




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                transmission while




                                                                                                                                                          due
                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                         ity
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to
                             prevent                               frequency                                   changes                                                                     environmental                                                      temperature
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     abbreviated




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CTRL




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CTL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Random                                                                                                                                                                                                                                                                                                                    control                                 Sometimes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of




                                                                                                                                                                                                                                                                                                                                                                           is
                             changes                                                                                                                                                                                                                                                                                   channel                                                                active                           Also                             called                                           collision                                                         sense multiple                                                                         access
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      shown                                                                                                                                                                                                                                                                   a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       key




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Collisions                                                                                                                                                                                                                                                      Generally                                                                                                            <CTL>                                                                                                                           indicating                                                                   single




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 or
                                                                                                                                                                           controlled                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Delay                                                                                                                                                                                                                                                                                                                                        <CTRL>
                             Temperature compensated                                                                                                    voltage                                                                           crystal                     oscillator
                                                                                                                                                                                                                                                                                                                                                                                                                      abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                    An
                                                                                                                                                                                                                                                                                                                 CSMAJCA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Carrier                                                    Sense                                     Multiple                                             Access                                           with                          Detected                                                                                                                                                                                               Comments




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       0
                                                                                               oscillator                                               whose




                                                                                                                                                                                                                                                                                    con
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                de




                                                                                                                                                                                                                                          is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                             TCVCX0an




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     An
                                                                                                                                                                                     frequency                                                       precisely                                                         Collision
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CTNE                                                                                                                                                        Compailia Telecommunicion Nacional




                                                                                                                                                                                                                                                                                                                                                                                                                                                         A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         for
                                                                                                                                                                                                                                                                                                                                                                                   Avoidance                                                                          network




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       protocol                                                                            addressing                                                                            problem
                             trolled




                                                                                                                                                                                     and
                                                                          both           temperature                                                    control




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of
                                                                                                                                                                                                 compensation




                                                            by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Esparia                        National                                                              Telephone                                                             Company                                                            Spain




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                96
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Interpacket                                        delay




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              gap




                                                                                                                                                                                                                                                                                                                                                                     or




                                                                                                                                                                                                                                                                                                                                           two




                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                                                                                 more nodes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                         attempting                                                                                   access




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       LAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     same time
                             Voltage                        controlled                                     crystal                                      oscillator                                                                                        piezoelectric




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                512
                                                                                                                                                                                            VCX0a                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1X512




                                                                                                                                                                                                                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              An
                                                                                                                                                                                                                                                                                                                                                                                                                                            node                                                                                                                                                     information                                                                first                                                                                                                                                                                                                                                                                                                                                                                     abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Technical




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               send                                                                                                                                         monitors




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CTR
                                                                                                                                                                                                                                                                                                                       With CSMAICA                                                                                                                                              wishing                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Common                                                                                                          Requirements
                             controlled                                   oscillator                                             which                          small




                                                                                                                    in
                                                                                                                                                                                       frequency                                          adjustments                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           1536                                                                    3x512




                                                                                                                                                                                                                                                                                      may
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      if
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   it
                                                                                                                                                                                                                                                                                                                                             line




                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is




                                                                                                                                                                                                                                                                                                                                                                                 for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     sends




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                                                                                                                     activity                                                          none                                                       heard                                                                                                              request                                                        send




                             be
                                        achieved                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            3584                                                                        7X512




                                                                                                                                             an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Collaboration                                                                                                                                                 Research




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     An
                                                                                         applying                                                       input control                                        voltage                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CTRG                                                                                                                                                                                                                                                                 Technology




                                                                                 by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      If




                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          station




                                                                                                                                                                                                                                                                                                                               RTS
                                                                                                                                                                                                                                                                                                                                                                    to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                node




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           re
                                                                                                                                                                                                                                                                                                                                                                                                              designated                                                         receiving                                                                                                                                                                     sending
                             Oven controlled                                                                                                            controlled                                                                                                   oscillator                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             7680                                                                        15X512
                                                                                                                    voltage                                                                                              crystal                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Group




                                                                                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                       ceives                                                          receiving                                                    station                                  clear                                                  send                                                                                                                               within




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               CTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  message                                                                                                                                                                                                                                       15872                                                                   31X512




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               pre
                                                                                          crystal oscillator                                                                         which                                                                            control




                                                                                                                                                                      in
                                                                                                                                                                                                                                                                                                      is
                             OCVCX0a                                                                                                                                                                           temperature
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             To




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     232
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        abbreviation

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Clear




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Send




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         If
                                                                                                                                                                                                                                                                                                                       defined                                                                                                                          transmission                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          signal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           no
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   CTS
                                                                                                                                                                                                                                                                                                                                                                           time period                                                                                                                                                            begins                                                                                                                               received                                                                                                                                                                                 32256                                                                   63X512




                                                                                                    the
                                                             stabilize




                                                  to
                             used                                                                                   frequency                                        over                  environmental                                                      temperature
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   It




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              449
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     1TUT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       108




                                                                                                                                                                                                                                                                                                                                                                                                                                                             there                                                           collision                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 signal                                                                                                                                         signal                                                                                               signal generated




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                65024                                                                   127X512
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     is
                                                                                                                                                                                                                                                                                                                       sending                                                                                                                                                                                                                                                                                             waits                                                         later




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                                                                                           node assumes                                                                                                                                                                                                                                                                                                                                      called




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          try




                                                                    but
                                                                                  the
                                                                                                                                                                                                             set




                                                                                                                                                                               can
                                                                                                                                                                                                                                                an




                                                                                                                                                                                            be
                             changes                                                          precise                             frequency                                                                                                               externally




                                                                                                                                                                                                                                 by
                                                                                                                                                                                                                                                                                          ap
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             DTE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               DCE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   DCE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         receive                                data
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           x512




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   that




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         255
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                130560                                                                                                                                                                                                                                                           indicating                                                                                                                                                         ready




                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                           deferral                                                      time
                             plied control                                       voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      DTE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                261632                                                                  511X512




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          0 1 2 3 4 5 6 7 8 9
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       from                                                                                                              An                                                                                                    Communications Technology


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2
                            Microcomputer compensated                                                                                                                crystal                       oscillator




                                                                                                                                                                                                                                                                                                                        In
                                                                                                                                                                                                                                                                                                                                                                                              LocalTalk                                                     network




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 10




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                              MCX0a                                                                  Apples                                                                                                                                                                           architecture                                                                                                          minimum                                                      interframe                                                                                                                                                             523776                                                                  1023                X512                                                       Satellite                                                                                       abbreviation

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Conformance                                                                                                                          Service
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Testing




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                3
                                                                                  oscillator                                                      which                   deviations                                           from




                                                                                                                                  in
                             piezoelectric                                                                                                                                                                                                                    desired




                                                                                                                                                                                                                                                                                          fre




                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 11
                                                                                                                                                                                                                                                                                                                                                                                                                          time




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 RTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                            between                                                                                                                                                                                                                                                                                                                                                                                                             523776




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        successive




                                                                                                                                                                                                                                                                                                                             gap
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                   IFGthe                                                                                                                                                                                                                                                frames                                          such
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                             are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             abbreviation                                                                                                    CenTreX®
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              abbreviation




                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CTX
                                                                           minimized                                                                                                       whose




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 12




                                                                                                                                                                                                                                                                               is
                             quency                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             523776




                                                                                                                                                                                                                                                                                                al
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     2




                                                                                                                           by
                                                                                                                                                                                                                           control output




                                                                                                                                                                                                                                                                                                                                                                                                                                                              and
                                                                                                                                                        computer




                                                                                                                                                                                                                                                                                                                                                        or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       data




                                                                                                                                                                                                                                                                                                                              CTS
                                                                                                                                                                                                                                                                                                                                                                                                                                CTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         200
                                                                                                                                                                                                                                                                                                                                                                          between




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Rs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        transmission




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 13




                                                                                                                                       the
                                                                                        related                                                         oscillators                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Clear                              transmit




                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                523776
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   TX




                             gorithmically                                                                                                                                                   open loop                                                characteristics
                                                                                                                                                                                                                                                                                                                                                                                                                      abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                  An
                                                                                                                                                                                                                                                                                                                 CSMACD




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Carrier                                                   Sense                                                                                           Access                                       with




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 14
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Multiple




                             and
                                             sense                    inputs                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    523776
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                You




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Shorthand
                                                                                                                                                                                                                                                                                                                       Collision                                                 Detection




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 15
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             defined




                                                                                                                                                                                                                                                                                                                                                                                                                                                    A
                                                                                                                                                                                                                                                                                                                                                                                                                                                              network                                                                                                                                                                                                                                                                                                                                                                                                           523776




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             protocol                                                                                                                                IEEE 8023




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     by




                                             An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        17




               CS
                                                        abbreviation                                                             Circuit                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Error




                                                                                                                                                                                                                                     An
                                                                                                                                                                 Switched




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  on




                            1
                                                                                                                    of
                                                                                                                                                                                                                                                     abbreviation




                                                                                                                                                                                                                                                                                                  of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                523776




                                                                                                                                                                                                                                                                                                                                                                                                   the




                                                                                                                                                                                                             2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              two




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    reported
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             more nodes




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            or
                                                                                                                                                                                                                                                                                                                       addressing                                                                                                                                                                                                                                                                                                                                                                                access                                                                                                                                                                                                                                                                                                                                                                                 abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   In




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    SAA




                                                                                                                                                                                                                                                                                                                                                                                                                     problem                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       User                                Access
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       CUA
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                attempting                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Common                                                                                                                                                  IBMs
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          1




                                                                                                                                                                                                                                                                                                                              LAN




                                                                                                                                                                                                                   and
                                                                                                                                                        where header                                                                 trailer




                                                                                                               In
                 Convergence                                        Sublayer                                                                                                                                                                                  information




                                                                                                                                                                                                                                                                                                                                                         at




                                                                                                                            ATM
                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               are




                                                                                                                                                                                                                                                                                                                                                                                                  same time
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       environment                                                           specifications                                                                                                       user                  interfaces                                                                   that                                    intended




                 is
                                                   before




                                                                                                                                                                     An
                                                                                                                                                                                     abbreviation




                                                                                                                                                                                                                                                     of
                           added                                                  segmentation                                                                                                                                                                Coordinated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      That




                                                                                                                                                        3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      consistent
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               look
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is




                                                                                                                                                                                                                                                                                                                                             CS
                                                                                                                                                                                                                                                                                                                                                             Carrier                                                           sense                                                                                        that                                                             node                                                                                                                                                                                                                                                                                                                                                                                                                                      provide                                                                                                                                                   across applications                                                                                                                       platforms




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                      means




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     any
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        wishing                                                             transmit




                                                                                         An
                 Single                                                                             abbreviation                                                 from                  Carrier
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         it




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               The




                                                                          4
                                    Layer                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      actions
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   and




                                                                                                                                                                                                                         System                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Science                       NETwork




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              +
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CSNET
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     from Computer                                                                                                                         Merged                                                                                                                                                                                                                                                                                                                                   menu




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            If
                                                                                                                                                                                                                                                                                                                                           monitors                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            acronym                                                                                                                                                                                               sets guidelines                                                                                                                                                                                                                                                                                                                                   dialog




                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               is




                                                                                                                                                                                                                                                                                                                                                                                                                                      LAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                first




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               LAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     idle                                                 node proceeds                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    appearance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ab


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        with BITnet                                                                 form                                                                                                                                                                                                                                                                                                                               windows                                                                                                   environment




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         GUI




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                CREN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       boxes buttons
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                If
                                                                                                                                                                                                                                                                                                                                       with                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              help




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          is
                                                                                                                                                                                                                                                                                                                                                                           transmission




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      LAN
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                carrier




                                                       An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     de

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             is
               CSMUX                                                acronym                               from                        Circuit                        Switched                                MUltipleX                                                                                                                                                                                                                                                                                                                                                       busy                                    that
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       breviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Commonly Used Acronyms




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              at




                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       is
                                                                                                                                                                                                                                                                                                                                                                                                                      node                              waits                                                    least                                                                                                            minimum




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      96
                                                                                                                                                                                                                                                                                                                                       tected                                                                                                                                                                                                                                                                                                                                                  interpacket                                                                                                                  abbreviation                                   Control




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Point




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CSP
                                                                   abbreviation                                                                                 Canadian                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Switching




                                                  An




               CSA
                                                                                                                                                  the




                                                                                                                                 of
                                                                                                                                                                                                         Standards                                            Association




                                   1
                                                                                                                                                                                                                                                                                                                                                                                                              after                                                                                                   idle before




                                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                    LAN




                                                                                                                                                                                                                                                                                                                                                 gap
                                                                                                                                                                                                                                                                                                                                                                      time                                                                                                                                                                                                                         transmitting                                                                                                  delay                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Interface




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Common                                           User
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          abbreviation




                     The
                                                                           national                                 standards




                                                                                                                                                                                                 and
                                   Canadian                                                                                                                                                                              certification




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An
                                                                                                                                                                setting                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                        agency                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CSPDN                                                                                                                Circuit                     Switched             Public                          Data Network
                                                                                                                                                                                                                                                                                                                                       called




                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                              deferral                                       time




                                                              to
                                                                           the
                                                                                        Underwriters




                                                                                                                                                                                                                                                An
                equivalent                                                                                                                                                                                                                                    abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           You




                                                                                                                                                                                                                         2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CUL




                                                                                                                                                         Laboratories                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Shorthand                                                                                                                                              Later




                                                                                                                                                                                                                                                                                                                                             MA
                                                                                                                                                                                                                                                                                                                                                                                                                                      access                                       means                                                 that                                                        node                                         with                                                                       traffic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 any
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Status




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               and

                                                                                                                                                                                                                                                                                                                                                                    Multiple                                                                                                                                                                                                                                                                                                                                                                                                                                                abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         pending                                                                                                                                                                                            Control




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CSR
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Register




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Command




                 of
                            Carrier Service




                                                                                                                     The
                                                                                        Area




                                                                                                                                                                                                                         the
                                                                                                                                             region defined                                                                               local loop                     length




                                                                                                                                                                                                       by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 LAN




                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     in




                                                                                                                                                                                                                                                                                                                                                                           gain admittance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       autonomous                                                                                                                                                                                                                                                                                                                                     current                                                           amount
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          The




                                                                                                                                                                                                                                                                                                                                                  may
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           essentially                                                                      through                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   charge                                  electrons                                                        flowing                                              past                           point




                     out
                             of
                                              central                      office




                                        a
                                                                                                                                  or
                                                                                                                                                  remote                  terminal




                                                                                                           CO
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CSTA                                                                                                            Computer Supported                                                 Telecommunications




                                                                                                                                                                                                                                                                                                                                                                                                              No
                                                                                                                                                                                                                                                                                                                                       behavior                                                                            central                                           station                                                                master                                                 node                                                needed                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  measured                                                                       units
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             decide                                                                                                                                                                                                                                                                                                                                                                                                                                             Current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         conductor                                                                 second
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ab




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        amperes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  per




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Application




               CSA
                                                             The
                             T528




                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                      is




                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                 able
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and
                                                                             Canadian                                                                                                                                                                                                                                                  which                                           node                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  coulomb
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               is




                                                                                                                         equivalent                                                                                                                                                                                                                                                                                                                                              transmit                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                breviated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            A




                                                                                                                                                                                             EIA606 standard                                                                                                                                                                                                                                                                                                                                                                 when                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     flow
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          amp




                                                                                                                                                                                                                                                                                                                                                              Collision                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 conductor                                                                            second




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             two




                                                                                                                                                                                                                                                                                                                                             CD
                                                                                                                                                                                                                                                                                                                                                                                                                                        detection                                                                                                         that




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            means                                                                                                      circumstance
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Channel                       Service            Unit                                                    abbrevia                            charge past                                                         given                                       point




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CSU
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2




                                                             The
                                                                             Canadian




               CSA
                             T529




                                                                                                                                                                                     the




                                                                                                                                                                      of
                                                                                                                         equivalent                                                          EIA568 standard




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 access                                                            idle
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                                       more nodes                                                                                                                                                                                                                                                                network




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                      attempting                                                                                                                                                                                                                                                                                                                                        tion




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Central                                                                                                      abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Circuit




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         same time                                                                                                                                         Switching                         Unit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        3

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         serial                                                                                                                                                                                                                                                    which
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      current                                                                                                                        baseband
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          cur




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     loop                                                                                                                                                     transmission technique




                                                             The
                                                                             Canadian




               CSA
                             T530




                                                                                                                                                                                     the




                                                                                                                                                                      of
                                                                                                                                                                                             EIA569 standard




                                                                                                                                                                                                                                                                                                                                                                                                                 is
                                                                                                                         equivalent                                                                                                                                                                                                                                                                                       detectable                                                                                    that




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Service




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                An
                                                                                                                                                                                                                                                                                                                                       collision                                                                                                                                                                                                                                 appropriate                                                               retry                       procedure                                                                                                                                      Unit                                                                                      Customer                                                            Unit




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           4
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Switching                                                                                                                                                                                                                                                                                                                                                                                                                   used                                                                     information                                                                         Currents
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         rent rather                                        than                           voltage                                                                                                      carry
                                                                                                                                                                                                                                                                                                                                       instituted
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            few




                                                   abbreviation




                                                                                                               of
                                                                                                                                                          State




                                                                                                                                                                                                                               for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         order                                                                                                                                                         tens
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             are




                                                                                                                           China                                                     Bureau                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        used




                                        An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            in in




               CSBS                                                                                                                                                                                                                         Standardization
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     typically
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           California                          State                                                                                                                                                                                                                                                                                                    milliamps




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Network                                                                                                               milliamps
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CSUnet                                                                   acronym               from                                                                   University




                     The
                                                                                                                                                                                                                         See
                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is




                                                                   national




                                                                                                                                                                                                                                                                                                                       In
                                                                                                                                                                                                                                                                                                                                                                                                         of
                             Chinese                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               used




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         con
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                    standards setting                                                                                                                     also                                                                                                               event                                                        collision                                                                                                                                                                                                                      collision                                        will                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     traditionally                                                                                                                        teletypewriter




                                                                                                                                                                                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                              CCEE                                                                                                                                                                                                                                                    node




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             any
                                                                                                                                                                               agency                                                                                                                                                                                                                                                                                                                                                                     detecting                                                                                                                                                                                                                                                                                                                                                                                                                                                                      loop Current                                                              loop                                        signaling
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   interconnect
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          network                                              originally                      conceived                                                                                                   campuses
                                                                                                                                                                                                                                                                                                                   tinue                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 current                                                                                                                                                                                                   condition
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               a




                                                                                                                                                                                                                                                                                                                                                         to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             all
                                                                                                                                                                                                                                                                                                                                                                           transmit                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   flow




                                                                                                                                                                                                                                                                                                                                                                                                                               for
                                                                                                                                                                                                                                                                                                                                                                                                                                                             fixed                                                                                        order                                                                                                 that                                        other                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 indicating




                                                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     time                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                communications                                                                                                                                                                                                                                               marking




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 It




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ensure
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     log




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            now
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          California                                                      state universities                                                                                                                 include                       Internet
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to




                                                  An
                                                                   abbreviation                                                        Circuit                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 expanded




               CSC
                                                                                                                           of
                                                                                                                                                                      Switched                                     Channel                                             Connec




                                                                                                                                                                                                                                                              or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              no




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         ical                                                                                    current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      and




                                                                                                                                                                                                                                                                                                                                                                             nodes                                    also                              detect                                                               collision                                                                                                                               known                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            indicating                                                  spacing                                             condition logical                                                                                   zero




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          one




                                                                                                                                                                                                                                                                                                                   terfering
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     all
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        jam




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     process                                                                                                                                                                                                                                                                                                                                                  libraries
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          connectivity                                                                                                                                         colleges




                                                       An
                                                                      abbreviation                                                                Circuit                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   schools community




                                                                                                                                 of
                                                                                                                                                                                                                         Cellular




                                                                                                                                                                                                                                                                         An
                tion                                                                                                                                                      Switched




                               1 2
                                                                                                                                                                                                                                                                                          ab




                                                                                                                                                                                                                                                               3
                                                                                                                                                                                                                                                                                                                                                                    After




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 node




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 waits




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a
                breviation
                                                                                                                                                                                                                                                                                                                   ming                                                                                       jamming                                                                                                                                 stops                                        transmitting




                                                        of
                                                                                                                                                          Channel                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     curvature                                       loss                                                                                                                                   macrobend                                                     loss
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    A




                                                                   Common
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           for




                                                                                                           Signaling                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   used                                                                                                                synonym


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               first                generation                             analog                      Cordless         Telephone                                       standard
                                                                                                                                                                                                                                                                                                                   random                                                                                                      time                          before




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             traffic




                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                                                          period                                                                                                                                 retrying                                                                                            attempt                                                    reduce




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       an




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 data




                                        An
                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Europe                                noncellular                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          which
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      A




               CSDC                                abbreviation                                                          Circuit                          Switched                           Digital                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  curve                   fitting                                   compaction                                                                                                                     compaction                                                                  technique




                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                          Capability




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 maximum random                                                                                                                                                      time




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   is
                                                                                                                                                                                                                                                                                                                   offerings                                                                                  magnitude




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                delay
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      substituted                                                                    data                                                                  stored
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           transmit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           be




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  for




                                                                                                                                                                                                                                                                                                                   creased                                                each                                time                            consecutive                                                                        collision                                                                                                                                                           load                                                                                                                                                                                                                                                                                                                                analytical expression




                                                                                                                                                                                                                                                                                                                                                                                                                                 a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     detected




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             shed
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   2nd




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               abbreviation                                     Cordless
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CT2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                        An
                                                   abbreviation




                                                                                                               of
               CSDN                                                                                                      Circuit                          Switched                           Digital                                      Network                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Telephone                                     generation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ted




                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                     is
                                                                                                                                                                                                                                                                                                                                                                                                                               called                                                              truncated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     MHz




                                                                                                                                                                                                                                                                                                                   ding                                algorithm                                                                                                                                                                                                                                                                                                                                                                                                          terim                                                           cordless                                                                                                                                                                     band




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      al
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ETSI                                                                                                                                          864868
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           binary                                          exponential                                                             backoff                                                                                                                                                      telephone
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      standard using
                                              abbreviation




                               An



               CSE
                                                                                                    of
                                                                                                                Coordinated                                           Single                 Layer Embedded




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               The
                                                                                                                                                                                                                                                                                                                                                                                                                               exponential                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    also
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and




                                                                                                                                                                                                                                                                                                                   gorithm                                                 binary
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      backoff                                                                              backoff                                              algorithm                                                                                                                                       FDMATDD                                    modulation                                                                         DECT                                                          DECT                                                                                                                                                                                                                                               include
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Superseded
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Examples                                                            curve fitting                                                                            compaction




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       512
                                                                                                                                                                                                                                                                                                                   maximum random




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Max




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                          value
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and




                                                                                                                                                                                                                                                                                                                                                                                                                                     delay                                                                                         given




                                             An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                IEEE 80211




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         2




                                                                                                    of
                                                                                                                                                         Studi




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Rs
               CSELT                                                                                                Centro
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               or




                                                                                                                                                                                           Laboratori                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      continuous                                             function                                                                           curve into                                                   series
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a




                                                                                                                                                                               E
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        The




                                                                                                                                                                                                                                                     Telecommuni
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a




                                                             acronym                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      breaking
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             up
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Case 6:19-cv-00236-ADA Document 67-4 Filed 03/13/20 Page 4 of 5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                   where




                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                           is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       consecutive                                                                           collisions                                                                                                                                            table




                                                                                                                                                                                                                                                                                                                                                             n
                                                                                                                                                                                                                                                                                                                                                                                                                     number                                                                                                                                                                                                                       detected




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          The
               cazioni




                                                                                                                                                                                                       and
                                                                                                                                                                     Center
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                         Telecommunications                                                                                   Study                                                                      Laboratory                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   straightline                                                                   segments                                                              each                        approximating                                                                                                               arbitrary                                curve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        telecommunications
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         CT3




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Ericssons                           proprietary cordless                                                                                                                      system




                                                                                                                                                                                                                                                                                                                                                                           131




                                                                                                                                                                                                                                                                                                                       on
                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                         lists                                                                                                              value                                                                                      random




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          at
                                                                                                                                                                                                                                                                                                                                                                                                                                                        maximum




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         a
                                                                                                                                                                                                                                                                                                                                     page                                                                                                                                                                                                                                                                                                                            delay                                                         node
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      end
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      between                                                                                                    points                                                                compacted                                                           information                                                             consists
                                                  abbreviation




                                    An
                                                                                                                                                                                                                                                               The
               CSFS




                                                                                                           of
                                                                                                                         Cable                           Signal Fault                                        Signature                                                  unique                                                                                                   consecutive                                                                collisions                                                                 After




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       16
                                                                                                                                                                                                                                                                                                                   detecting                                                                                                                                                                                                                                                                         consecutive                                                                collisions                                                                            CTAK                                                                                                                                                    Auto
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Key
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      acronym                  from Cipher Text                                                                                                                                                                       each                  line                             segments                                                                 slope                              intercept                                                                     range
                signal              reflected                                back               from                                     transmission line                                                                                                            time




                                                                                                                                 a
                                                                                                                                                                                                                     when




                                                                                                                                                                                                                                                                                          do
                                                                                                                                                                                                                                                     using




                                                                                                                                                                                                                                                                                                                                                                                       an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ac




                                                                                                                                                                                                                                                                                                                                                                                                                                        is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    is
                                                                                                                                                                                                                                                                                                                   detected                                                                                   error                                                                                                         Collision                                                          detection
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                generally
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a




                                                                                                                                                                                                                                                                                                                                                                                                                                                         reported
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          as




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Use
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               mathematical                                                                                      expression such                                                                                                                        polynomial
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Transit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               abbreviation                                     Cumulative
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




               main                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Delay
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              CTD




                                                                                                                                                           the
                                                                                                                                             test




                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                          line




                                                                                                                            to
                                                                                                                                                                      soundness




                                                                                              TDR
                                                                                                                                                                                                                                          the
                                   reflectometry
                                                                                                                                                                                                                                                                                                                   complished                                                                                                                                                                                                                detection                                                                      each                               transceiver                                                         Each




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     at
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                on




                                                                                                                                                                                                                                                                                                                                                                                                                                                            signal level
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and




                                                                                                                                                                                                                                                                                                                                                                                                                     analog




                                                                                                                                                                                                                                                                                                                                                                                                  by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      trigonometric                                                                              function                                                                               single                                 point                                                                                 corresponding
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     An




                                                                                                                                                                                                                                                                                                                   transmitter                                                                                                 active




                                    An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a




                                                                                                          of
               CS1D                                                                                                                                                                                                                                                                                                                                                                               when                                                                                                                                       modulated                                                                                                                                                                                                                                                                                                                    from Command TERMinal                                                                             Protocol
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            or




                                                  abbreviation                                                                                                                             IDentifier                                                                                                                                                                                                                                                                     applies                                                                                                                                     signal                                                                                                                                          CTERM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Digital                                                                                                                                                                                                                                                                                                 entire                                                                            curve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            or




                                                                                                                    Calling Station                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    curve instead
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          approximately                                                                                                                                                         acronym                                                                                                                                                                                                                                                                                                        storing                                                  transmitting                                                                                                                          graphic
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           it




                                                                                                                                                                                                                                                                                                                  2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                 onto




                                                                                                                                                                                                                                                                                                                  V
                                                                                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             transmission line                                                                                                                                                                                                                                                                                                                                                                                                                terminal protocol                                          that provides                                                        series
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a




                                                                                                                                                                                                                                                                                                                                                 peak                                                    peak                                                                                                                                                                                                              When                                               signal                                   greater                                            Equipment Corps                                                                   DECs command                                                                                                                                                                                                                                           points




                                         An
               CSL1P                                   acronym                                from Compressed                                                              Serial                            Line                     Internet                        Protocol
                                                                                                                                                                                                                                                                                                                 than                                                                                                                                                                                                                                                                                                                                                                                                                                                         terminal sessions
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                use




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          DECnet
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      an




                                                                                                                                                                                                                                                                                                                                                                                                                                                    22
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       collision                                                                                                                                                                                                                                                           over
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   to
                                                                                                                                                                                                                                                                                                                                                   approximately                                                                                                                                     detected                                                                                                                                                   assumed                                                            have                                                                                                                                                                                                                                                                                                                                                                                                            expression                                                           representing                                                                                                   priori                           mathematical




                                                       a
                                                                                                                           can
                                                                                                    that                                                                             serial




                                                                                                                                                                           a
               Like SLIP                                           protocol                                                                       provide




                                                                                                                                                                                                                                                                                                 to
                                                                                                                                                                                                              modem connection
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              define
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           and




                                                                                                                                                                                                                                                                                                                 occurred
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the




                                                                                                                                                                                                                                                                                                                                                                                   Because impedance                                                                                                                  discontinuities                                                                                                                           therefore                                                reflec                                                                                                                                                                                                                                                                                                                        equation                                                          procedure                                                                                           critical                          parameters                                                                                                                                 corre




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                An




                                                                                              it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        CT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of




               a
                                                                                                          is
                           network however                                                                          faster                          than             SLIP                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Computer Telephony                                                    Integration
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            entire




                                                                                                                                                                                                                                                                                                                                                              are
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               than                                                                                                                                                                                                                                                                                                                                                                                                                                                curve                                             instead
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             transmitting




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  a




                                                                                                                                                                                                                                                                                                                                                                                                                                                        at
                                                                                                                                                                                                                                                                                                                 tions                                                           minimized                                                                      each                                                                                                                                                                                                                                V           must
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      be




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          node                                             signal greater                                                                                                                                                                                                                                                                                                                                                                                                                                                                              sponding                                                                                                                                                                        storing
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     it

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               on




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Cellular
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         In




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      series
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             circle




                                   An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a




                                                                                                                                                                                                                                                                                                                       due
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               For




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      CTIA                                                                                                                                                              Telecommunications




                                                                                                                                                                                                                                                                                                                                                                     the




               CSM
                                                                                                                                                                                                                                                                                                                                                                                                                                                  two




                                                                                                                                                                                                                                                                                                                                                                                                   sum
                                                  abbreviation




                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  transmitters                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          curve
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a




                                                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  example
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       graphic                                                                                                                                                                         points
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        at


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               same




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       1




                                                                                                                    Combined Symbol Matching                                                                                                                                                                                                                                                                                                                                                   more                                                                                                                                     sending
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              f
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Association                                                                                                   sometimes                                       used                                                                                                                                                                                                                                                                               where                                                                                        number
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 as




                                                                                                                                                                                                                                                                                                                                                                                                                                                              See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   r




                                                                                                                                                                                                                                                                                                                                                                                                         collision                                                                     also                           Aloha network
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 2
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 n




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              dustry                                                                                                                                                                                                                                                                                                                         represented
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       y




                                                                                                                                                                                                                                                                                                                 time hence                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            might




                                                            An
                                                                          abbreviation




                                                                                                                                      of
               CSMA                                                                                                                               Common                                                                                                               Access




                                         1
                                                                                                                                                                                       Spectrum                                           Multiple
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        r




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Association                                                                              Micro                                      mathematical                                                                                                                                                                                                                                                                                                                                    radius
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Industry                                                                                                                                                                                                                                                                                                                                                   represents                                                                              center
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       x




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        formerly                                                                                                                                                                            expression
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              y




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              Computer Technology




                             An
                                         abbreviation




                                                                                              of
                                                                                                           Carrier                                                                                                                                                                                                                                                         abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                        Sense




                                                                                                                                                                                                                                                                                                                                                        An




                                                                                                                                                                                                                                                                                                                 CSN
                                                                                                                                                                                                                                                                     local         area                                                                                                                                                                               Carrier Service




                                                                                                                                                                                                                                                          A
                                                                                                                                                                                                                         Access




                2
                                                                                                                                                                          Multiple                                                                                                                                                                                                                                                                                                                                                                                                     Node
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 fill
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     f




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      indicates                                                                                                                                                                                                                                                  cross                   hatch
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                etc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              computer                                                Industry                 Association                                                                                                                                                                                                                                                                                                  figure                                                 type                 solid empty




100SV1OSCIO1
  909
   1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            reversal




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           VxD
                   voice




                                                                                                                                                                                                                                                                                                                                                                                                                                  572
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  57
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       3
                                               grade channel                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    voltage                                                                                                                     voltage                                         standing wave ratio                                                                                                  VSWR




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VRC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ratio




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  dif
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       or
                   voice                                                                                                                                                                                                                                                                          suitable                                                                                                                              volt                                                                unit




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 ratio                                                                                                  abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                        communications                                                                                   channel                                                                                                                                                                                                                                                                                                                                                                                                                                                           force                                                                                                                                                                                                                                                                                                                                                                                                               wave                                                                                                                                                                                                   Vertical




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Check




                                                                                                                                                                                                                                                                                                                                                                   for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           electromagnetic                                                                                                                                           potential                                                                              voltage                                                                                                                                                                                                                       standing




                                                                                                                            A
                                              grade channel                                                                                                                                                                                                                                                                                                                          carrying                                                                                                                                                                    voltage                                                                                                                                                                                                                                                                                                                                             standing wave                                                                                               VSWR                                                                                                                                                                                                                                                                                                                                          Redundancy




                                                                                                                                                                                                                                                                                                                                                                                                                                                       V




                                                                                   not




                                                            but
                                                                                                                                                                                                                                                          for
                    speech                                                                       necessarily                                                                  good enough                                                                              highspeed                                                                       data                          commu                                               ference




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         an




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               that                    refers




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     audible




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            volume                                                                           term                                                                                                                                                                                                                              signal                                                                                           abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       magnitude                                                                                                                                                       VR1VIL                                                                                                               Virtual




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Reality                        Modeling Language
                    nications                                               Voice                                                                                                                                              lines                                                        usable




                                                                                                                                                                                                                                                                                                                                                                                                                   of




                                                                                                                                                                                                                                                                                 a
                                                                                                             grade                                      telephone                                                                                        have                                                                                         bandwidth




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                              volt                                                  defined                                                                                                                                                                      difference                                                       across                                                                                                                                                                     level                                                                                                                                                                file




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  which                                                                                                                                                                                                                            hierarchical




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                                                                                                                                                                                                                                                          One
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      signal                                                                                                                                                                                                                    structures




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ie
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  potential                                                                                                                                                                                                                                                                                                                                                          computer                                                                                                                                                                                       high
                                                                                                 sufficient




                                                                                                                                                                      for
                                                                                                                                                                                                                                                                                                                                                  transmissions




                                                                                                                                                                                                                                                         to
                                              3100




                                                                              Hz
                    only                                                                                                                                                                 only                              2400                                  3000 baud                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VRTP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  level                                                      file                                                                                                                                                file
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           VINES RouTing                                                 update Protocol




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    est
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            will




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            relates                                                                                                                                                                                                                                                                                                                       structure




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       law
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               A
                                                                                                                                                                                                                                                                                                                                                                                                                                         coulomb                                                                                                                                                                                                                                                                                                                                                                                          volt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 work                                    Ohms




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         do
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              1




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              computers                                               directory




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 3
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     por
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        charge                                                                                                             joule
                    Because                                                                                                                                                                                              introduced




                                                                                                                                                                                                                                                                                                                                                                                to




                                                                                         the
                                                                                                                                                                                                                                                                                                      the




                                                                       of
                                                                                                       quantizing noise                                                                                                                                                                                                             analog                                                       digital




                                                                                                                                                                                                                                                                               by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             tion




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       with                                                                                                                                                                     that




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          handled




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     can




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           be




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       One
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           resistance                                                                                                                                                                                                                  volt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of
                                                                                                                                                                                                                                                                                                                                                                                                                                                             current                                                                                                                                          with                                                   statement                                                                                                                                    potential                                                                                               data                                                                  physical                                   storage                          medium




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An




                                                                                                                                                                                                                                                                                                                                                                                                                                           age
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VRU
                    conversion                                                                                     coder decoder                                                                                                                                               multibit                                                                                                            tech                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Voice Response Unit




                                                                                                 the




                                                                                    in
                                                                                                                                                                                                                         CODEC                                                                                                                   encoding




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               unit                                                                              include                                                                                         diskette




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   is
                                                                                                                                                                                                                                                                                                                                                                                                                                         difference




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         current                                   flows                                                                                                     conveniently




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            generated                                                            when                                                                          ampere                                                                                                                                       through                                                                                                                                                                                       Examples                                                                                                     floppy




                                                                                                                                                                                                                                                                               600




                                                                 can
                                                                                                                                                                                                                                                                                                                                                                                                     V34




                                                                                                                                            the
                                                                                                                                                                                                                                                          33
                                                                                        increase




                                                                                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                                                                                 in
                    niques                                                                                                                                          throughput                                                                                                                                                                                   ITUT




                                                                                                                                                                                                                                                                                                            bps
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          abbreviation                                                                                                                                          Protocol




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VRUP                                                                                                                 VINES Routing                                            Update




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             or
                                                                                                                                                                                                                                                                                                                                                                                                                                         resistance




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             magnetic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Ohm
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              mathematically                                                                                                                                                                                                                                                                                                                tape
                                                                            with                                                              somewhat                                                                                                                                                                                                                                           future




                                                                                                                                                                                                                                                                                                                                                  in
                                                                                                                                                                                                                                                                                                                                                                         the
                    modems                                                                               only                                                                                                            higher                                 capabilities




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              =
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       limiter                                                device                           that                                                                                              limits                                                                       level                                                                         abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Virtual




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            volume




                                                                                                                                                  can




                                                            V90
                                                                                                                                                                                                                                           56
                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      automatically                                                                                                        signal




                                                                                                                                                                                                                                 to
                                                                                                                                                                                                                                                                                                                                       downstream                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Storage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          R




                                                                                                                                                                                                                                                                                     in
                                                                                                                                                                                                                                                                                                                                                                                                             di
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in
                                                                                         modems




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           V
                    ITUT                                                                                                                                                    operate                                                                      kbps




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         be
                                                                                                                                        avoid                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              circuit




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       circuit                                                   device




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   hard




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      or




                                                                                                                                                                                             the
                    rection                                                                                                                                                                                                                                                                                 conversion                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           portion                                                                                                                                                                                                   limiting




                                                                                                                                                                                                                                                    to
                                                           because




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          may
                                                                                                             they                                                                                                  analog                                       digital                                                                                                                      process                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                clip




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Virtual                  index




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  An
                                                                                                                                                                                                                                                                                                                                                                                                                                         where                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         VSAM                                                 acronym                                                                                                Sequential                                  Access Method




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               com
                                                     direction                                                Also                                      called                                                     voice                                                       line                                                                   also                       Shannon                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   soft                                                                                                                                                                  also




                                        one
                                                                                                                                                                                                                                                                                                                              See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              limiting                                                                                                                                                             clipping




                                                                                                                                                                                                         a




                    in
                                                                                                                                                                                                                                              grade                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          ping                                                                                                                      compression




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        voltage




                                                                            V90
                    limit




                                               and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             mander




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Terminal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VSAT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           acronym                                                    Very            Small Aperature                                                                                                      very




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        current
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        small diameter                                                       satellite                              receiving                  antenna made                                                   possible                         increas
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    by




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              A
                   voice                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               unit




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    audio




                                                                                                                                                                                                                                                                                                                                                      and
                                              mail                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          volume                                                                                                                                                                 measure




                                                                            A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       vu




                                                                                                                                      for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      quantitative                                                                                                                                       signal level




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          vol
                                                                                               system                                                         recording                                                              storing                           retrieving                                                                                              delivering                                                                                                               resistance




                                                                                                                                                                                                                                                                                                                                                                                                                                           V I R
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             radiated                                                                                                           satellite
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        effective                  isotropic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ing
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 power EIRP




                                                                                                             It
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                The




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       an




                                                                                                                                                                be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    is
                    voice                                                                                                                                                         either                                                                                                        device




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     ume
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 electric                            circuit                                                                                              unit




                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                          standalone                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               volume




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                in




                                                                                                                                                                                                                                                                                                                                                            or
                                                                                                                                                                                                                                                                                                                                                                         integrated                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      numerically                                                    equal




                                                                                                                          may
                                               messages
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        transmitter




                                                                                                                                                                                                                                                                                                                                                                                                                                           The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                                                             SI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                volt




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            V
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        symbol




                                                                                                                                                                                                                                                                               If
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      ratio                                                                                                                    reference




                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                         with




                                                                                                                                                                                                                                                                                                                                                                                                    for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        decibels




                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a




                    to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to
                                        some




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           in
                                                                       extent                                                                           users phone system                                                                                                                                                phone                                          rings                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           signal                                                                                             volume expressed




                                                                                                                                                                                  it
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            sine




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            vu
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            vu




                                                                                                                                                                                                   can
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            is




                                                                                                                   of
                                                                                                                                                                                                                         default                                                                                                                                                           delivers




                                                                                                                                                                                                                                                                       a
                                                                                                                                                                                                                                                           to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 For
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       to
                                                                       number                                                                                                                                                                                                  mailbox which                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       waves                                                                                                                                                 however                                                              term




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    dBm




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               It
                    specified                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         equal




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   An
                                                                                                                            rings




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      dB




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             SI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                unit




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        VSB
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               SideBand




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  VA
                                                                                                                                                                                                                                                                                                                                                                                                                                        voltampere                                                                                                                                                                                      apparent                                           power                                                                                            system                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Vestigial




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                not
                                                                                                       invitation                                                                        leave                                                                                                              records                                                                              results                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  results




                     its
                                                                                                                                                                            to
                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             should                                                                           used




                                                                                                                                                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         com




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                               a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 measurements




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  RMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      cur
                                        prerecorded                                                                                                                                                                                       message                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                express




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          root




                                                                                                                                                                                                                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                       product                                                                                                                   mean square                                                                                                                               voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        abbreviation                                                Virtual




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        VSE
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Extended
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                                                                                          and




                                                                             can
                                                                                                 be
                                                                                                              delivered                                                                                                                                                                                                                                                                          edited                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         with                           device                                                                   characteristics                                                 differ                                                                                                                                                                                             Storage




                                                                                                                                                                                                   a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       a




                                                                                                                                                                                   at
                    Messages                                                                                                                                                                                       prearranged                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               plex                          waveform                                                made                                                                                          whose                                                                                                                              from




                                                                                                                                                                                                                                                                                                                                                                                                                                                                  and
                                                                                                                                                                                                                                                                            time tagged




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  cosine




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                         rent                                                                                                                                                                 angle                                     between                                              them                            Frequently                                                                 abbrevi
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             those




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             standard                                                                       indicator




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     volume
                                                                                                                                                                                                                                                                                                                                                                                                                                         ated


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 and




                                                                                                                                                                                                                                                                                                                                                                                                                                                             voltamp




                                                                                                                                                                is
                                                                                           voice                                                                                  similar                                                            collection




                                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        VSF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Store




                                                                                                                                                                                                                                            a

                                                                                                                                                                                                                                     to
                    Standalone                                                                                      mail                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Voice                                                         Forward




                                                                                                                                                                                                                                                                                                                                                                                                           ma
                                                                                                                                                                                                                                                                                                                                                 answering




                                                                                  has
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 vu




                                                           but
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      is
                    chines                                                                                                            features                                                                                             call                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                built                                                                                                                                                                                                              National




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              A
                                                                                                 added                                                                                             such                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     meter                                                                                         used                                     accordance                                                    with American




                                                                                                                                                                                                                                     as
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      in
                                                                                                                                                                                                                                                                forwarding                                                                       Integrated




                                                                                                                                                                                                                                                                                                                                                                                                           sys
                                                                                                                                                                                                                                                                                                                                                                                                                                        volt                                                                      reactive




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  current




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ac
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           vars                                                                   alternating
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An

                                                                                                                                                                                                                                                                                                                                                                                                                                                       amperes                                                                                                                                                                                                                                                                                                                            power trans                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VSIA                                                                                                              Virtual               Socket                             Interface                    Alliance




                                                                                                                                                                                                                         via
                                                                                                                                                                                                                                                                         on
                                               indicate




                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                           a
                    tems                                                                        messages                                                        waiting                                                                       light                                                   users phone andor                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Standard                                                      C1651942




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                         mission                                                                                                                                                                                                                                                                   root




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      RMS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            distribution                                                                                                   product                                                                                                    mean square




                      an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VSM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        An




                                                                                                             display                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           for




                                        alphanumeric                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Vestigial                      Sideband                          Modulation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                         voltage                                                                                                                                                                                                    apparent                                                                                                multiplied




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             VOP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             power




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       ie
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            amperage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Velocity                                                    Propagation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                         sine




                                                                                                                                                                                                                                                                                                                                                                                                                                                             of
                   voice                                                                            switch                                                                                                                                                                  device                                            that                           monitors                                                                                                                                  phase                                        angle                            between                                                                          voltage                                                                                      current




                                                                                                                                                                                                          A
                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                VOX
                                              operated                                                                                                                                                                     switching                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      abbreviation                                                     Visual                                                 Personal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VSPC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            abbreviation                                                                                                                                                                                                                                                                                                                                                                                                                       Storage                                                          Computing




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    OSI
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VOTS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         VAX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         Service




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        Transport




                                                                                          on
                                                     level                                                   transmitters                                                                                                                                                                  level                                     exceeds




                                                                                                                                                                                                                                                                        the




                                                                                                    a
                                                                                                                                                                                                                                                                                                                                                                                             a
                    signal                                                                                                                                                                               input When                                                                                                                                                                               speci




                                                                                                                                                                                                                                                                                                                                                                                                                                           Var
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          watts




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               W




                                                                                                                                                                                                                                                                                                                                                                                                                                                         is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                    properly expressed                                                                                                            only                                                    voltamperes                                                                 VAnot
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                                                                                                                                                                                                                                         and




                                                                                                                                                                                                                                                         on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VSPP




                                                                                                       the
                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              VOM




                                                                                                                                                                                                         is
                                                                                                                                                                                                                                                                                                                                                                                     is
                    fied                                                                                            transmitter                                                                                          turned                                                                                               receiver                                                            turned                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               abbreviation                                                                                                                                                                                                                                                                                                                                                                                        VINES Sequenced Packet Protocol




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 device
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A
                                              threshold




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     VoltOhmMilliampmeter




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  actual                                                                           delivered




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            consumed




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                ie
                                                                                                                                                                                                                                                                                                                                                                                                                                         Only                       effective                                                 power                                                                                                                                       power




                           off
                                                                                         the
                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                            falls




                                                                                                                                                                                                                                                                                                                                                                                                                         is
                                                                                                       level                                                                                                                     that                                                                                                                 transmitter

                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 An
                                              When                                                                                                                                 below




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              or
                                                                                                                                                                                                                                                     threshold                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               measuring                                                           circuit                      voltages                                         resistances                                                                current                                                                abbrevia



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        not
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                con




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                See




                                                                                                                                                                                                                                                                                                                                                                                                                                                       the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        load                                                  expressed                                                                       watts                                              Vars represents                                                                                             power                                                                                                                                                                                                                                                                                                                                                                                                                                                     VSWR                                                                                                                  Voltage Standing                                                       Wave Ratio                                             also




                                                                                                                                                                                                                                                                                                                                                                                                                                          by
                    turned                                                    Also                           called                                     voice




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Ohm




                                                            off
                                                                                                                                                                                                                                                    transmit                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 tion                                      Volt                                                   Meter




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of
                                                                                                                                                                                         operated




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              To
                                                                                                                                                                                                                                                                                                                                                                                                                                         sumed                                                                                reactive                                           load                                                                   maximize                                                         transmission                                                                     efficiency                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        ratio




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        standing                                        wave




                                                                                                                                                                                                                                                                                                                                                                                                                                                                              by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       is
                   voice                                                                                                                                                                                                                                                             voice                                                                  data                                                                                                                                   vars




                                                                                                                                                                                                                                                                                                                                     and
                                                                                                                                                                            method                                                                                                                                                                                                         simulta                                                                                                                             must                                                    minimized This                                                                                                                                                                                                                    balanc




                                                                                                                                                         A
                                                                                                                                                                                                                                                                                                                                                                                                                                         therefore




                                                                                                                                                                                                                                 of
                                              over data                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            accomplished




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          by




                                                                                                             VOD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   for
                                                                                                                                                                                                                                           sending                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Vout                                     symbol                                                   output                             voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Verification
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VSX




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    Xopen                                                                  Suite




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ca




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            an
                                                                                                                                                                                                                   line                                                                                                                                                                                                                                                                                                                                   inductive




                                                                                                a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          or
                                                                       over                                                                                                                                                                                                                                                                                                                                                                              capacitive                                                                                                                                                         loads                                                                             adding                                                         appropriate




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           by
                                                                                                       single                               telephone




                                                                                                                                                                                                                                                                                                                                                                                                                                           ing
                    neously




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              VOX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      acronym                                                   Voice Operated Switch                                                                                                  X                       Voice Operated
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        inductive                                                      reactance                                                                                                                                                                                                                                        reactive




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  elements




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          or
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         compensate
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Tab




                                                                                                                                                                                                                                                                                                                                                                                                                                         pacitive                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Vertical                                                                          abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Vir




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  2




                                                                        several




                                                     are
                    There                                                                                     methods                                                                                                                                                          this




                                                                                                                                                                                  of
                                                                                                                                                                                                   accomplishing                                                                                      task                                                                      frequency                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    transmit




                                                                                                                                                                                                                                                                                                                                                      eg
                                                                                                                                                                                                                                                                                                                                                                                                                                         loads
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Xmit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            tual                                                                                                 abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Terminal                                                                                                                                     Virtual                         Tributary                               logical
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             3




                                                                                                                                                                                                                               the
                    division




                                                                                                                                                                                                                                                                                                                                                             of
                                                                                                                                                                                                                                                                                                                                                                                                                  are
                                                                                                                                                                              where                                                        lower                                                                                                                                       band




                                                                                                                            FDM
                                                                                                                                                                                                                                                                                                                                                                           a
                                                                       multiplex                                                                                                                                                                                       frequencies




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Virtual




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       Path
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          cells
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            channel                                     composed




                                                                                                                                                                                       and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 sequence




                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                           is




                                               for
                                                                       data transmission




                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                  for
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        available                                                                                                           certain




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                    used                                                                                                                                                                                                                                                                                                               band                                                used                                                                                                                                                                                                                                                                                                                                                                                                           number




                                                                                                                                                                                                                                                                                                                                                                                                                                                                               The
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             a
                                                                                                                                                                                                                                     upper                      part                                                                                                                                                                    voltage                                                             amount                                                               energy                                                                                                                           move




                                                                                                                                                                                                                                                                                                                                                                                                            The




                                                                                                                                                                                  is
                                                                                                                                                                                                         time                             division                                                                                                                                                                                                                                                                                                                                                                                      another                                                                            electrical                                                     circuit




                                                      A
                    voice                                                   second                                 method                                                                                                                                                                                                                                                                                                                                                                        from                                                                                                                                                                                                                                                                                                                                     Also




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              an




                                                                                                                                                                                                                                                                                                                                                                     TDM
                                                                                                                                                                                                                                                                               multiplex                                                                                                                                                 electrons                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    abbreviation                                                          Virtual




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Path Connection




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     point




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          100




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              VPC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            terminal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              designed                                                    Digital                          Equipment                          Corporation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          by




                    firmware                                                                                                                                    this                                      included




                                                                                                                                                                                                                                                                                                                                                                                                            The




                                                                                                                                                                                               is




                                                                        to
                                                                                                                                                                                                                                                         in
                                                                                         accomplish                                                                                                                                                                    some modems Note                                                                                                                                                  called                         electromotive




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      EMF
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 force
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       has




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                its
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         itself
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                terminal
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    DEC




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            mainframe computers Although
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ATM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           An



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VP
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          See




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                abbreviation




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Virtual                            Path                      Identifier




                                                                                                                                                                            the
                    total




                                                                                                                                                                                                                                                                            is




                                                                                                                                                        of
                                                                                                capacity                                                                                                                                             line                            bounded                                                                               Shannons




                                                                                                                                                                                                                                                                                                                                                        by
                                               message                                                                                                                                             telephone
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       one




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               now




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            become obsolete                                                                         protocol                                                                                                  major     terminal                           stan




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            ratio                                                                ratio




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      The
                                                                                                                                                                                                                                                                                                                                                                                                                                        voltage                         breakdown impulse                                                                                                                                                                                                                                                                              impulse                                           voltage




                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                         is
                    limit                                                                                                                                                         voice                                                                                                                                                                                                            trans




                                                                                                                                                                                                                                                                       in
                                               Therefore                                                     when                                                                                                        option                                                  effect                                                                      digital




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         an




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              VPL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Generally                                                                                                                                             Virtual                                Path Link                                                                                                                           dards                       that                most modem communications                                                                                                programs emulate Other




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                dc




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 breakdown




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          to
                                                                                                                                                                                                                                                                                                                                                                                                                                         breakdown




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  VmD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             entity                                                                                                                                                                                                                 VDcBD




                                                                                                                                        See




                                                                       is
                    purt rate                                                      reduced                                                                          also                           Shannon                                           limit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            terminals                                                         series include
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  102




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      VT
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    VT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     54




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              VPN
                                                                                                                                                                                                                                                                                                                                                                                                                                         that                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         abbreviation                                                             Virtual                             Private




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Network                                                 Sometimes
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            1




                                                                                                                                                                                                                                                                                                                                                                                                                                                             is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           2




                   voice                                                                                                                                automatic




                                                                                                                                                                                                                                                                                                                                                                                           for
                                                                                                                                                                                                                                                                                                                                                                                                   voice




                                                                                          A
                                              PABX                                                     private                                                                                                           branch                               exchange




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    an
                                                                                                                                                                                                                                                                                                                              PABX                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               abbreviation                                                            from                   Virtual                               Public                           Network
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          VIBD
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VTAM                                                 acronym                                                 Virtual               Telecommunication                                                       Access                   Method
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              8RATIO




                                                                                                                   a
                    only circuits                                                                                               telephone                                                                 exchange




                                                                                                 eg
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      v
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          and




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            DCBD                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            IBMs                                                               Network                                       Architecture                                                                                                                  host
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     SNA




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      abbreviation                                                                                                                                                                                                                                                                                                                                Systems                                                                                                                                                      protocol
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            Virtual




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              VPX
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   Path Cross connect
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               virtual




                                                                                                                                                                                                                                                                                                                        and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            communications                                                                                                                                                                                     method                                      3270
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               The




                   voice                                                    circuit                                                     circuit                                                                                                                        voice                                                                      other                                services                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    access
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         for




                                                                                                                    A
                                               plus                                                                                                                                          carrying                                         both                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 program




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                is
                                                                                                                                                                                                                                                                                                                                                                                                                                         Note                     that                           this ratio                                                                never                                     less than                                                  unity                                                                                                                                                                                                                                                  abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     voice




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              VQC
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Vector Quantizing Code
                    Also                       called                                                                                                                       circuit                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               compres




                                                                                         a
                                                                                                composited                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  systems
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               sion                                                                                  that                 reduces
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      16
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           32




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        transmission rates
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      to
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    or




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           technique                                                                                                                  speech




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        out




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              oscillator                                                           which




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                        controlled                                                                       oscillator




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        VCO
                                                                                                                                                                                                                                                                                                                                                                                                                                        voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Any
                   voice
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        The




                                                                                                                    See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VTE




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           of




                                              recognition                                                                                                                                                recognition                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     Virtual               Tributary                                                                                 real
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 pay




                                                                                                                                                  speech                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 Envelope
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                Neither                                                                        kbps




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            am




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   can
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               be
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              control




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a



                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 set




                                                                                                                                                                                                                                                                                                                                                                                                                                           put
                                                                                                                                                                                                                                                                                                                                                                                                                                                             frequency                                                                                                                                                                                                                     signal                               voltage




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              within                             virtual
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     overhead                                                                                                                                            channel
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        VT




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            load plus
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          any




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            path                                                                                                           tributary




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         is
                                                                       abbreviation




                                                                                                                                                   of
                                                                                                                                                                                                                                           Internet                                  Protocol                                                                                                                                                                                                                                                                                                                                                                  oscillator




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           nor
                                                                                                                                                                    Voice Over




                                               An
                   VoIP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            intentionally




                                                                                                                                                                                                                                                                                                                                                             IP
                                                                                                                                                                                                                                                                                                                                                                                                                                          plitude                                                                                                                                                                                                                                                                        output
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    waveshape                                                                                                                                                                                                                                                                                                                                                                                                          abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Variable                                                                                                                                          voice
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 A




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              encod
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              VQL


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Quantizing Level
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  Ser




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         control                                                                                                                     also                        oscillator                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               abbreviation                                                     Virtual
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               Telecommunications                                                       Network




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  See
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VTNS




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of




                                                                                                                                                                                                                                                                                                                                                                                                                                          changed                                                                                                                                      signal                                                                                                                                                                                                                                                                                                         method




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           by




                                                     An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   ing




                                                                        abbreviation




                                                                                                                                                        of
                   VOIS                                                                                                                                                 Voice Operated                                                                           Information                                                                          System
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Case 6:19-cv-00236-ADA Document 67-4 Filed 03/13/20 Page 5 of 5




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            vices




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              electrochemical




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       between




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              cells                                      time delay                                                                                                                                                                                                                          abbreviation                                                              Virtual
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ap
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VR




                                                                                                                                                                                                                                                                                                                                                                                                                                        voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        delay                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Route                                                                                                                                     Volt




                                               An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      1
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               2




                                                                       abbreviation




                                                                                                                                                   of
                                                                                                                                                                                                             ume




                     VOL
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             Of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              load                                                                                                            source                                                                              full
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       VTOC                                                                                                      Volume Table                                                      Contents




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       battery                                                                                                                                                              operating




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to
                                                                                                                                                                                                                                                                                                                                                                                                                                          plication                                                                                                                                                                                                                                                                                                                                                                     voltage
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     age




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      Regulator                                                                                                                                                                                                                                                                                                                                                                             acronym
                   volatile                                                                                                                                                        that                            loses                      data                                                                                                                               removed




                                                                                                                                                                                                                                                                                                                                                                   is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             on
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of
                                                                                                                                                                                                                                                                       when power




                                                                                                                                                                                                                                                                                                                                                                                                                                                The
                                                           memory Memory                                                                                                                                                                                                                                                                                                                                                                                     delay                                                dependent                                                                                                               percentage                                                                                            battery                                          capacity
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RAM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VTP




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        abbreviation                                                  Virtual
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Terminal Protocol
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 for




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VRAM                                                                                                                                   Video                                                                Basically                                 VRAM                                                        normal




                                                                                                                                                                                                                                                                                                                                                                                     and
                                                                                                       random                                                 access                                                                                                                                                                                                                               static                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         acronym




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       and
                    Both dynamic




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          the
                                                                                                                                                                                                                   memoryRAM                                                                            DRAM                                                                                                                              load                                                                                                                                                                                                                                                                                             cell




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the
                                                                                                                                                                                                                                                                                                                                                                                                                                                              requires                                                                               ambient temperature                                                                                                                                                                                               chemistry
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           RAM




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 video                                                                                          VRAM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          but
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 is
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 for




                                  RAM
                                                                                                       memories                                                             will                         lose                             data                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               optimized                                                                                           applications                                                                                                     generally




                                                                                                                                                                                                                                                                                                                                                 is
                                                                                                                                                                                                                                                                                                                                                                                                                  See
                                                     SRAM                                                                                                                                                                                                                                                                                               removed                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         abbreviation                                                Virtual
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An




                                                                                                                                                                                                                                                         when power
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VTS
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           Terminal Service




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          an
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              ter




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                electrochemical                                                                                                                                        abnormal                                                                                                                                dual                                                                                              enables                                                   central                                                                                 unit                                                                  load




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          in
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     cells
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        depression                                                                                                                                                                                                                                                                                                                    drop
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  CPU




                     also nonvolatile                                                                        memory                                                                                                                                                                                                                                                                                                                     voltage                                                                                                                                                                                                                                                                                                                                                                                                                                                            ported which                                                                                                                                                     processing


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        via
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     con




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               information                                                            into                                                                                                                                                                                                                   video                                                                                                      abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VTU




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            below                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        while                                                                                                                                                                                                                        Video                                                                                    Unit
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           values during                                                                                         discharge




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    ie
                                                                                                                                                                                                                                                                                                                                                                                                                                          minal voltage                                                                                                                                                                       expected                                                                                                                                                                                                                                                                                                                                        memory                                                                       parallel port                                                                                                                                                                                                                                                                                                  Teleconferencing
                   volatile                                                                                        term                                       that refers                                                                                                                                   device




                                                                                                                                                                                                                                     to




                                                                                                             A
                                                                                                                                                                                                                                                                                                                                                                                                                             in




                                                                                                                                                                                                                                              any
                                                           storage                                                                                                                                                                                              storage                                                                                            memory
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             via
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       is




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               troller                                                                                        information                                                                                   serial




                                                                                                                                                                                                                                                                                                                                                                                                                                          a
                                                                                                                                                                                                                                                                                                                                                                                                                                                      battery                                                                                                                                                                                                                                                                                                                                                                                                                                                                               reading                                                                                                                                                                 port            Increasing                                                     VRAM
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          An


                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       vu




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          Volume Unit




                                                           the
                                                                                                                                                                                                                                                                                                                          is
                     which                                                  contents                                                                    lost                       when                                        electrical                                                                                                    removed




                                                                                                                                are
                                                                                                                                                                                                                                                                        power
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               size                                                                                           interface                                       card increases
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        colors
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          a




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         number
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           in




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       graphics
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     pos




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              A
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           that refers                                                                                                                                                                      incorporates




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     a
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to
                                                                                                                                                                                                                                                                                                                                                                                                                                        voltage                         keyed                                                                 term                                                                                                                        system which
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               ape




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               sible
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            can




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          be




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                               of




                                                      An
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       An




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            andor                                                        number
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            VxD




                   volcas




                                                                                                                                  for
                                                                                                                                                                                                                                                                                           Control                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      pixels that                                                                                                                                                                                                                                                     abbreviation
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          of




                                                                                                                                                                                                                                                          Loss                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      displayed                                                                                                                                                                                                                       Virtual                Device                            Driver




                                                                                                                                                                                                                                                                                                                                                             And
                                                                            acronym                                                                           Voice Operated                                                                                                                                                                                                           Suppres                                                                                                                                                                                                                                                                                               devices




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                          and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           on
                                                                                                                                                                                                                                                                                                                                                                                                                                          chanical                                        identifier                                                                       battery                                          packs                                                                                                                           ensure only batter
                                                           voice                                                                                                                                         that                                                                                                                                                      voice                          circuit




                                                                                                                                                                                                                                                                               a




                                              A
                            sor
                                                                                           operated                                                     system                                                                        prevents                                             twoway                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        and
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             connected                                                                                      device




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                     are




                                                                                                                                                                                                                                                                                                                                                                                                                                                                        the




                                                                                                                                                                                                                                                                                                                                                                                                                                                         of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                 correct
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        to




                                                                                                                                                                                                                                                                                                                                                                                                                                                ies
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    voltage                                                                   polarity




                                                                                                                                                                                                                                                                 one
                                                                                                                                                                                                                                                                                           of
                     from                                                                                                                                                                                                                                                                                                                  transmission




                                                                                                                                                                                                                                                                                                                                                                                                                        di




                                                                                                                                                                                                                                                                                                                  the
                                               singing oscillating                                                                                                                                       attenuating




                                                                                                                                                                                  by
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            the




                                                                                                                                                                                                                                                                                                                                                                                                                                                                          reversal                                                                               electrochemical
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   a




                                                                                          all
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    In
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                              normal




                                                                                                                                                        The
                                                                                                                                                                                                                                                                                                                                                                                                                       the




                                                                                                                                                                                                                                                                              is
                     rections                                                                                                                                                      active                                      direction                                                                                                                                                                                                voltage                                                                                                                                                                                                                             cells




                                                                       at
                                                                                                       times                                                                                                                                                                               unimpeded                                                                             while                                                                                                                                                                                                                                                                                                                                   changing




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        due
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                   the




                                                                                                attenuated




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      of
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                             cells
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                  of




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                to




                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            one
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                         or




                                                                              is
                     quiet                     path                                                                                                                                                                                                                                                                                                                                                                                       polarity                                                                                                       more                                                                                                             overdischarge                                                                                                              battery




Z909100SV1OSC191
